
	
		II
		112th CONGRESS
		1st Session
		S. 1933
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2011
			Mr. Schumer (for
			 himself, Mr. Toomey,
			 Mr. Warner, and Mr. Crapo) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To increase American job creation and economic growth by
		  improving access to the public capital markets for emerging growth
		  companies.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reopening American Capital Markets
			 to Emerging Growth Companies Act of 2011.
		2.Definitions
			(a)Securities Act
			 of 1933Section 2(a) of the Securities Act of 1933 (15 U.S.C.
			 77b(a)) is amended by adding at the end the following:
				
					(19)The term
				emerging growth company means an issuer that had total annual
				gross revenues of less than $1,000,000,000 during its most recently completed
				fiscal year. An issuer that is an emerging growth company as of the first day
				of that fiscal year shall continue to be deemed an emerging growth company
				until the earliest of—
						(A)the last day of
				the fiscal year of the issuer during which it had total annual gross revenues
				of $1,000,000,000 or more;
						(B)the last day of
				the fiscal year of the issuer following the fifth anniversary of the date of
				the first sale of common equity securities of the issuer pursuant to an
				effective registration statement under this title; and
						(C)the date on which
				such issuer is deemed to be a large accelerated filer, as
				defined in section 240.12b–2 of title 17 of the Code of Federal Regulations, or
				any successor
				thereto.
						.
			(b)Securities
			 Exchange Act of 1934Section 3(a) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78c(a)) is amended—
				(1)by redesignating
			 paragraph (77), as added by section 941(a) of the Investor Protection and
			 Securities Reform Act of 2010 (Public Law 111–203, 124 Stat. 1890), as
			 paragraph (79); and
				(2)by adding at the
			 end the following:
					
						(80)The term
				emerging growth company means an issuer that had total annual
				gross revenues of less than $1,000,000,000 during its most recently completed
				fiscal year. An issuer that is an emerging growth company as of the first day
				of that fiscal year shall continue to be deemed an emerging growth company
				until the earliest of—
							(A)the last day of
				the fiscal year of the issuer during which it had total annual gross revenues
				of $1,000,000,000 or more;
							(B)the last day of
				the fiscal year of the issuer following the fifth anniversary of the date of
				the first sale of common equity securities of the issuer pursuant to an
				effective registration statement under the Securities Act of 1933; and
							(C)the date on which
				such issuer is deemed to be a large accelerated filer, as
				defined in section 240.12b–2 of title 17 of the Code of Federal Regulations, or
				any successor
				thereto.
							.
				(c)Other
			 definitionsAs used in this title, the following definitions
			 shall apply:
				(1)CommissionThe
			 term Commission means the Securities and Exchange
			 Commission.
				(2)Initial public
			 offering dateThe term initial public offering date
			 means the date of the first sale of common equity securities of an issuer
			 pursuant to an effective registration statement under the Securities Act of
			 1933.
				3.Disclosure
			 obligations
			(a)Executive
			 compensation
				(1)ExemptionSection
			 14A(e) of the Securities Exchange Act of 1934 (15 U.S.C. 78n–1(e)) is
			 amended—
					(A)by inserting
			 An emerging growth company shall be exempt from the requirements of
			 subsections (a) and (b). before The Commission may;
			 and
					(B)by striking
			 an issuer and inserting any other issuer.
					(2)ProxiesSection
			 14(i) of the Securities Exchange Act of 1934 (15 U.S.C. 78n(i)) is amended by
			 inserting , for any issuer other than an emerging growth
			 company, after including.
				(3)Compensation
			 disclosuresSection 953(b)(1) of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act of 2010 (Public Law 111–203; 124 Stat. 1904)
			 is amended by inserting , other than an emerging growth company, as that
			 term is defined in section 3(a) of the Securities Exchange Act of 1934,
			 after require each issuer.
				(b)Financial
			 disclosures
				(1)Securities Act
			 of 1933Section 7(a) of the Securities Act of 1933 (15 U.S.C.
			 77g(a)) is amended by adding at the end the following: An emerging
			 growth company need not present more than 2 years of audited financial
			 statements in order for the registration statement of such emerging growth
			 company with respect to an initial public offering of its common equity
			 securities to be effective, and in any other registration statement to be filed
			 with the Commission, an emerging growth company need not present financial data
			 for any period prior to the earliest audited period presented in connection
			 with its initial public offering..
				(2)Securities
			 Exchange Act of 1934Section 13(a) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78m(a)) is amended by adding at the end the following:
			 In any registration statement, periodic report, or other reports to be
			 filed with the Commission, an emerging growth company need not present
			 financial data for any period prior to the earliest audited period presented in
			 connection with its initial public offering..
				(c)New accounting
			 pronouncementsSection 19(b)(1)(A) of the Securities Act of 1933
			 (15 U.S.C. 77s(b)(1)(A)) is amended—
				(1)in clause (iv),
			 by striking and at the end; and
				(2)by adding at the
			 end the following:
					
						(vi)has not
				established any accounting principles that would require an emerging growth
				company to comply with any new or revised financial accounting standard as of
				an effective date that is earlier than the effective date that applies to a
				company that is not an issuer, as defined in section 2(a)(7) of the
				Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a)(7));
				and
						.
				(d)Other
			 disclosuresAn emerging growth company may comply with section
			 229.303(a) of title 17 of the Code of Federal Regulations, or any successor
			 thereto, by providing information required by such section with respect to the
			 financial statements of the emerging growth company for each period presented
			 pursuant to subsection (b). An emerging growth company may comply with section
			 229.402 of title 17 of the Code of Federal Regulations, or any successor
			 thereto, by disclosing the same information as any issuer with a market value
			 of outstanding voting and nonvoting common equity held by non-affiliates of
			 less than $75,000,000.
			4.Internal
			 controls auditSection 404(b)
			 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262(b)) is amended by inserting
			 , other than an issuer that is an emerging growth company (as defined in
			 section 3 of the Securities Exchange Act of 1934), before shall
			 attest to.
		5.Auditing
			 standardsSection 103(a)(3) of
			 the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7213(a)(3)) is amended by adding at
			 the end the following:
			
				(C)Transition
				period for emerging growth companiesAny rules of the Board
				requiring mandatory audit firm rotation or a supplement to the auditor’s report
				in which the auditor would be required to provide additional information about
				the audit and the financial statements of the issuer (auditor discussion and
				analysis) shall not apply to an emerging growth company, as defined in section
				3 of the Securities Exchange Act of 1934. Any additional rules adopted by the
				Board after the date of enactment of this subparagraph shall not apply to any
				emerging growth company, unless the Commission determines that the application
				of such additional requirements to emerging growth companies is necessary or
				appropriate in the public interest, after considering the protection of
				investors and whether the action will promote efficiency, competition, and
				capital
				formation.
				.
		6.Availability of
			 information about emerging growth companies
			(a)Provision of
			 researchSection 2(a)(3) of the Securities Act of 1933 (15 U.S.C.
			 77b(a)(3)) is amended by adding at the end the following: “The publication or
			 distribution by a broker or dealer of a research report about an emerging
			 growth company that is the subject of a proposed public offering of the common
			 equity securities of such emerging growth company pursuant to a registration
			 statement that the issuer proposes to file, or has filed, or that is effective
			 shall be deemed for purposes of paragraph (10) of this subsection and section
			 5(c) not to constitute an offer for sale or offer to sell a security, even if
			 the broker or dealer is participating or will participate in the registered
			 offering of the securities of the issuer. As used in this paragraph, the term
			 research report means a written, electronic, or oral communication
			 that includes information, opinions, or recommendations with respect to
			 securities of an issuer or an analysis of a security or an issuer, whether or
			 not it provides information reasonably sufficient upon which to base an
			 investment decision.”.
			(b)Securities
			 analyst communicationsSection 15D of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78o–6) is amended—
				(1)by redesignating
			 subsection (c) as subsection (d); and
				(2)by inserting
			 after subsection (b) the following:
					
						(c)LimitationNotwithstanding
				subsection (a) or any other provision of law, neither the Commission nor any
				national securities association registered under section 15A may adopt or
				maintain any rule or regulation in connection with an initial public offering
				of the common equity of an emerging growth company—
							(1)restricting,
				based on functional role, which associated persons of a broker, dealer, or
				member of a national securities association, may arrange for communications
				between a securities analyst and a potential investor; or
							(2)restricting a
				securities analyst from participating in any communications with the management
				of an emerging growth company that is also attended by any other associated
				person of a broker, dealer, or member of a national securities association
				whose functional role is other than as a securities
				analyst.
							.
				(c)Expanding
			 permissible communicationsSection 5 of the Securities Exchange
			 Act of 1933 (15 U.S.C. 77e) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting
			 after subsection (c) the following:
					
						(d)LimitationNotwithstanding
				any other provision of this section, an emerging growth company or any person
				authorized to act on behalf of an emerging growth company may engage in oral or
				written communications with potential investors that are qualified
				institutional buyers or institutions that are accredited investors, as such
				terms are respectively defined in section 230.144A and section 230.501(a) of
				title 17 of the Code of Federal Regulations, or any successor thereto, to
				determine whether such investors might have an interest in a contemplated
				securities offering, either prior to or following the date of filing of a
				registration statement with respect to such securities with the Commission,
				subject to the requirement of subsection
				(b)(2).
						.
				(d)Post offering
			 communicationsNeither the Commission nor any national securities
			 association registered under section 15A of the Securities Exchange Act of 1934
			 may adopt or maintain any rule or regulation prohibiting any broker, dealer, or
			 member of a national securities association from publishing or distributing any
			 research report or making a public appearance, with respect to the securities
			 of an emerging growth company, either—
				(1)within any
			 prescribed period of time following the initial public offering date of the
			 emerging growth company; or
				(2)within any
			 prescribed period of time prior to the expiration date of any agreement between
			 the broker, dealer, or member of a national securities association and the
			 emerging growth company or its shareholders that restricts or prohibits the
			 sale of securities held by the emerging growth company or its shareholders
			 after the initial public offering date.
				7.Other
			 mattersSection 6 of the
			 Securities Act of 1933 (15 U.S.C. 77f) is amended by adding at the end the
			 following:
			
				(e)Emerging growth
				companies
					(1)In
				generalAny emerging growth company, prior to its initial public
				offering date, may confidentially submit to the Commission a draft registration
				statement, for confidential nonpublic review by the staff of the Commission
				prior to public filing, provided that the initial confidential submission and
				all amendments thereto shall be publicly filed with the Commission not later
				than 21 days before the date on which the issuer conducts a road show, as such
				term is defined in section 230.433(h)(4) of title 17 of the Code of Federal
				Regulations, or any successor thereto.
					(2)ConfidentialityNotwithstanding
				any other provision of this title, the Commission shall not be compelled to
				disclose any information provided to or obtained by the Commission pursuant to
				this subsection. For purposes of section 552 of title 5, United States Code,
				this subsection shall be considered a statute described in subsection (b)(3)(B)
				of such section 552. Information described in or obtained pursuant to this
				subsection shall be deemed to constitute confidential information for purposes
				of section 24(b)(2) of the Securities Exchange Act of
				1934.
					.
		
